Citation Nr: 0420217	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to April 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The record reflects that the veteran had requested a Board 
hearing in conjunction with her appeal, and such a hearing 
was scheduled for April 2004.  However, she failed to appear 
for this hearing.  Accordingly, her personal hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

As an additional matter, the Board notes that the veteran 
submitted a formal application for entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) which was denied by a January 
2004 rating decision.  Since nothing in the record indicates 
she submitted a Notice of Disagreement (NOD) with respect to 
this decision, the Board has no jurisdiction to address this 
issue at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

For the reasons stated below, the Board has determined that 
the RO must address the issue of entitlement to an 
extraschedular rating for the veteran's migraine headaches in 
the first instance.  Therefore, this issue will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The regulations do not provide for a schedular rating in 
excess of 50 percent for migraine headaches.  

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

For the reasons stated below, the Board finds that the 
veteran is not entitled to a schedular rating in excess of 50 
percent for her service-connected migraine headaches as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Nevertheless, even if the VCAA 
were applicable, the duties to notify and assist have been 
satisfied.

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in May 2003, which was before 
the July 2003 rating decision which is the subject of this 
appeal.  This correspondence specifically informed her of 
what was necessary to substantiate this claim, of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio , supra, and Pelegrini, supra.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decision and the August 2003 Statement of the Case (SOC) 
which provided her with notice of the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to her claims.  Thus, 
the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
She has also been accorded an examination to evaluate the 
severity of her migraine headaches.  Further, she has had the 
opportunity to present evidence and argument in support of 
her claim, and, as noted above, she did not appear for her 
scheduled Board hearing.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for migraine 
headaches by an August 2002 rating decision, evaluated as 10 
percent disabling effective April 24, 2002.  This decision 
noted that service medical records showed that the veteran 
bumped her head in the bathroom in May 2001 and blacked out 
for an unknown period of time, complained of dizziness and 
headaches and was assessed with post-concussion syndrome.  
Thereafter, she was treated for migraine and tension 
headaches.  In addition, the results of the July 2002 VA 
arranged examination were summarized.  

Later in August 2002, the veteran submitted an NOD, 
contending that a higher rating was warranted for her 
migraine headaches.  Thereafter, by a September 2002 rating 
decision, the RO assigned a 50 percent evaluation for the 
migraine headaches, effective April 24, 2002, and stated that 
it represented a complete grant of benefits sought in the 
recent NOD.

By a statement received in April 2003, the veteran related 
that she wanted to reopen her file and request an increase in 
the disability percentage for her migraine headaches.  She 
stated that she could not work because she had a headache of 
some degree almost everyday, which made it difficult to work.  
Further, she reported that she could not look at a computer 
screen for more than 5 minutes at a time, that bright lights 
bothered her, as did noise (like a phone), all of which she 
needed for her line of work.

In May 2003, the veteran underwent a VA arranged medical 
examination at which time she reported a worsening in the 
frequency and severity of her headaches over time to the 
point that for the past 150 days or so she had had a headache 
on a daily basis.  She reported that her usual migraine 
headache was frontal and associated with nausea and 
occasional dizziness.  Further, depending on the severity of 
the headache, she might be unable to do anything but stay in 
bed or she might be able to take care of some house chores 
but not be able to go to work.  She reported that she had had 
a headache every day since December 2002.  In addition, she 
reported that she had undergone a CT scan and an MRI of the 
brain approximately 6 months earlier, both of which were 
negative.  Regarding her current medications, she reported 
that she took Divalproex, amitriptyline, paroxetine, 
montelukast, multivitamin, and calcium on a daily basis.  
Additionally, her per needed basis pain medications included 
sumatriptan tablets and Reglan tablets.  Moreover, she 
reported that she had lost approximately 6 months from work 
and then had to permanently quit due to her headaches.  She 
maintained that she was unable to hold a job due to her 
severe symptoms and the inability to drive with these 
symptoms or while she was taking pain medications.

On examination, the veteran was found to be well-nourished, 
well-developed, alert, oriented times 4, and very engaging in 
conversation.  It was noted that she did not appear to be 
uncomfortable at all during the interview, that she smiled 
and moved about normally.  Neurologic examination showed that 
motor function of the upper and lower extremities were both 
5/5 bilaterally.  Similarly, there was normal sensation for 
both on sensory evaluation.  Reflexes of the biceps, triceps, 
as well as deep tendon reflexes at the knees and ankles were 
all 2+.  There were no focal deficits.  Based on the 
foregoing, the examiner concluded that the established 
diagnosis of migraine headaches had progressed to chronic 
daily headaches with superimposed migraines.  Further, the 
examiner reiterated that the veteran reported that she was 
unable to work due to the chronic and severe symptoms of her 
headaches.  However, the examiner stated that there was no 
objective evidence on the examination of any specific 
functional limitations.  In fact, the veteran appeared quite 
normal.

Based on the foregoing, the RO confirmed and continued the 
current 50 percent rating by the July 2003 rating decision.  
In her August 2003 NOD, the veteran contended that a higher 
rating was warranted.  She reported that she was feeling okay 
on the day of the examination, but that she was not very 
comfortable and she had learned to adapt to her migraines.  
Further, she reiterated that she could not work due to her 
migraines.

Private medical records were subsequently added to the file 
which cover a period from 2002 to 2003, and show emergency 
treatment for migraine headaches in November 2002 and April 
2003.  However, the RO stated in the August 2003 SOC that 
these records did not warrant a change in the prior rating 
decision.

In her September 2003 Substantive Appeal, the veteran 
continued to assert that she could not work due to her 
migraine headaches.  She also reported that she had been 
hospitalized twice in the last 3 months.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this Code, a noncompensable (zero percent) disability rating 
is assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a schedular rating in excess of 50 
percent for her migraine headaches.

The Board acknowledges that the veteran experiences chronic, 
daily headaches of varying severity.  However, Diagnostic 
Code 8100 does not provide for a schedular rating in excess 
of 50 percent for migraine headaches.  38 C.F.R. § 4.124a.  
Accordingly, the Board must conclude there is no legal basis 
to assign a higher rating under this Code.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (When the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.).  




ORDER

Entitlement to a schedular rating in excess of 50 percent for 
migraine headaches is denied.


REMAND

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, the veteran has indicated that 
her service-connected migraine headaches have resulted in 
marked interference with employment.  Specifically, her 
assertions that she is no longer able to work, and that she 
lost a lot of time when she was employed.  Further, in her 
Substantive Appeal, she indicated that the disability may 
result in frequent periods of hospitalization.  Thus, it does 
appear that consideration of an extraschedular rating may be 
warranted in this case.  However, even though the RO cited to 
38 C.F.R. § 3.321(b)(1) when it continued the current 50 
percent schedular rating, it does not appear that it 
explicitly considered whether the veteran was entitled to an 
extraschedular rating.

In light of the foregoing, the Board concludes that it must 
remand the issue of entitlement to an extraschedular rating 
for the veteran's migraine headaches for the RO to consider 
the matter in the first instance.  The RO should also 
undertake any additional development it deems necessary to 
ensure compliance with the requirements of the VCAA, to 
include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.

2.  The RO should advise the veteran that 
she can submit additional evidence, such 
as attendance records from her employers, 
medical disability slips, tax records, lay 
statements from co-workers, and any other 
evidence which would reflect she 
experienced marked interference with 
employment due to her service-connected 
migraine headaches.  She should also have 
the opportunity to submit evidence that 
she has had frequent periods of 
hospitalization for this disability.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service for 
consideration of assignment of an 
extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order. By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and38.02-38.03.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



